On Rehearing.
 The brief on the Western Union Telegraph Company’s application for rehearing in this case has been examined with due care. The court cannot now, any more than on the original hearing, be sure it is not lagging behind the current of authoritative opinion on the subject of liability for gross negligence in the transmission of telegraphic messages. It is conceded that, in addition to paying a reasonable charge for the transmission of his message, the law, in its present stage of development, requires the customer to purchase insurance against the simple negligence of the transmitting company,, if, in case of default, he would be compensated beyond the toll collected; but we have seen no case in which it has been held that such rule can be made to apply in cases where the telegraph company has been guilty of willful wrong or gross negligence, nor any ease in which the Supreme Court of the United States has repudiated the decision in Primrose v. Western Union Telegraph Co., 154 U. S. 1, 14 S. Ct. 1098, 38 L. Ed. 883, on the point to which it was cited in our original opinion. Reviewing the opinion of the Court of Appeals — and, according to the practice here, we could not look for facts beyond that opinion — and considering the later decisions by the Supreme Court of the United States, we "observed, in Western Union v. Esteve, 256 U. S. 566, 41 S. Ct. 584, 65 L. Ed. 1094, that Primrose v. Western Union was referred to with some measure of approval, and now we find, in Western Union v. Czizek, 264 U. S. 281, 44 S. Ct. 328, 68 L. Ed. 682, the same case again referred to, not indeed as containing the whole of the advanced law of the subject, but in a manner that seems to concede that a telegraph company may not by contract evade or avoid liability (beyond the toll collected) for willful wrong or gross negligence in the transmission of messages committed to it. In that case (Western Union v. Czizek) the court noted, ex industria, as we think, the fact that the fault of the company was nothing more than a momentary inadvertence-We find no reason to think the court would have excused the company had there been evidence of willful wrong, wanton injury, or gross negligence. Bearing in mind the significance attached by the federal decisions to the word “gross” as characterizing negligence, the charge of gross negligence in the sixth and seventh counts of the complaint may be accepted, since the case must be tried according to the federal law, as the equivalent, of a charge of wanton conduct, against the consequences of which this court for many years has allowed the same compensation to be assessed, as in case of willful wrong. This, in our opinion, is and should be the law of cases in which it may be found that the telegraph company has been guilty of willful wrong, wanton injury, or gross negligence. We have seen no case to che contrary.
Application overruled.